      Case 2:19-cr-00898-DLR Document 230 Filed 03/31/21 Page 1 of 2



 1   ADAMS & ASSOCIATES, PLC
 2   Ashley D. Adams, 013732
     7502 E. Monterey Way
 3   Scottsdale AZ 85251
     Phone:       (480) 219-1366
 4
     Facsimile: (480) 219-1451
 5   aadams@azwhitecollarcrime.com
     Attorney for Defendant
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
10
     United States of America,                           No. CR-19-00898-PHX-DLR (DMF)
11
                    Plaintiff,                           NOTICE OF
12                                                       APPEARANCE AND ASSOCIATION
     v.
13
     David Allen Harbour,
14
                    Defendant.
15
16
17          NOTICE IS HEREBY GIVEN that Adams & Associates, PLC hereby enters its
18
     appearance and association on behalf of the Defendant, David Allen Harbour, in this case,
19
20   for all further proceedings, through the filing of a notice of appeal, if required.

21          RESPECTFULLY SUBMITTED this 31st day of March, 2021.
22
                                                 ADAMS & ASSOCIATES, PLC
23
24
                                                 By:    s/Ashley Adams               .
25                                                      Ashley D. Adams
                                                        Attorney for Defendant
26
27
28
      Case 2:19-cr-00898-DLR Document 230 Filed 03/31/21 Page 2 of 2



 1                               CERTIFICATE OF SRVICE
 2
           I hereby certify that on March 31, 2021, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF system for filing to:
 4
 5   Kevin M. Rapp
     Coleen Schoch
 6
     U.S. Attorney’s Office
 7   40 N. Central Avenue, Suite 1800
     Phoenix, AZ 85004
 8   Coleen.Schoch@usdoj.gov
 9   Kevin.Rapp@usdoj.gov
     Attorneys for Plaintiff
10
11   Alan Baskin
     Mladen Milovic
12   Baskin PLC
13   636 N. Scottsdale Road, Suite 340
     Scottsdale, AZ 85250
14   alan@baskin.law
15   mmilovic@baskin.law
     Attorneys for Defendant
16
     s/Kathy Taylor
17
     Paralegal to Ashley D. Adams
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
